     Case 3:21-cv-00014-NKM Document 4 Filed 05/24/21 Page 1 of 3 Pageid#: 19




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division


ANDREAS ALBERTI,

                       Plaintiffs,

v.                                                          Case No. 3:21-cv-14-NKM

THE RECTORS AND VISITORS OF THE
UNIVERSITY OF VIRGINIA,

                       Defendant.


                    CONSENT MOTION FOR EXTENSION OF TIME
                   TO FILE RESPONSIVE PLEADINGS OR MOTIONS

        Defendant The Rectors and Visitors of the University of Virginia (“UVA”), by counsel,

moves this Court for an order extending the time to file any responsive pleadings or motions to

the Complaint filed by Plaintiff Alberti (“Plaintiff”), to up to and including June 16, 2021. In

support of this Motion, UVA states:

        1.     On April 28, 2021, Plaintiff filed a Complaint claiming UVA violated

Plaintiff’s rights under Titles VI and VII of the Civil Rights Act of 1964. (ECF No. 1).

        2.     Plaintiff was formerly in UVA’s chemical engineering doctoral program. Id. ¶ 15.

        3.     On May 12, 2021, UVA was served with the Complaint.

        4.     Under Rule 12 of the Federal Rules of Civil Procedure, UVA must respond to the

Complaint within 21 days, which falls on June 2, 2021.

        5.     To respond to the Complaint, counsel for UVA must meet with several UVA

faculty concerning the allegations in the Complaint.

        6.     The school year recently ended and UVA is currently on its summer break, which
  Case 3:21-cv-00014-NKM Document 4 Filed 05/24/21 Page 2 of 3 Pageid#: 20




impedes UVA’s counsel’s ability to fully investigate Plaintiff’s claims as required to respond to

the Complaint.

       7.        In addition, the current deadline falls two days after the Memorial Day weekend,

which also impedes UVA’s counsel’s ability to meet with any necessary UVA faculty and

further, counsel for UVA will be out of the office during this time period.

       8.        UVA’s counsel contacted Plaintiff’s counsel seeking additional time to file

responsive pleadings or motions.

       9.        Plaintiff’s counsel agreed to a fourteen-day extension of UVA’s time by which to

file responsive pleadings or motions.

       10.       Thus, the parties have agreed that UVA shall have up to and including June 16,

2021 to file responsive pleadings or motions.

       In light of the parties’ agreement and for good cause, UVA, by counsel, moves this Court

for an order extending the time for UVA to file responsive pleadings or motions to Plaintiff’s

Complaint to up to and including June 16, 2021. A proposed order is being filed

contemporaneously with this motion.


                                                Respectfully submitted,

                                                /s/ Sandra S. Gregor /s/
                                                Sandra S. Gregor (VSB # 47421)
                                                Amy E. Hensley (VSB # 80470)
                                                Assistant Attorneys General
                                                Office of the Attorney General
                                                202 North 9th Street
                                                Richmond, Virginia 23219
                                                Telephone: (804) 786-1586
                                                Facsimile: (804) 371-1586
                                                sgregor@oag.state.va.us
                                                ahensley@oag.state.va.us
                                                *Counsel of Record for James
                                                Madison University

                                                  2
  Case 3:21-cv-00014-NKM Document 4 Filed 05/24/21 Page 3 of 3 Pageid#: 21




Mark R. Herring
Attorney General of Virginia

Samuel T. Towell
Deputy Attorney General




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd of May, 2021, I filed a copy of the foregoing document
using the Court’s ECM/ECF filing system, which will send an electronic notification of the
same (NEF) to counsel of record for the plaintiff.

                                            s/ Sandra S. Gregor /s/
                                            Sandra S. Gregor (VSB # 47421)
                                            Assistant Attorney General
                                            Office of the Attorney General
                                            202 North 9th Street
                                            Richmond, Virginia 23219
                                            Telephone: (804) 371-2267
                                            Facsimile: (804) 371-1586
                                            sgregor@oag.state.va.us
                                            *Counsel of Record for the
                                            Rectors and Visitors of the
                                            University of Virginia




                                              3
